NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

  MEXICHEM AMANCO HOLDING S.A. DE C.V.,

                       Appellant

                           v.

      HONEYWELL INTERNATIONAL INC.,

                       Appellee
                ______________________

           2016-2084, 2016-2085, 2017-1050
               ______________________

    Appeals from the United States Patent and Trade-
mark Office, Patent Trial and Appeal Board in Nos.
95/000,574; 95/000,630; 95/002,188.
                 ______________________

             Decided: November 17, 2017
               ______________________

    PATRICK J. FLEIS, Ryan, Kromholz & Manion, S.C.,
Milwaukee, WI, argued for appellant. Also represented
by JOSEPH A. KROMHOLZ.

    LAURA BURSON, Sheppard, Mullin, Richter & Hamp-
ton LLP, Los Angeles, CA, argued for appellee. Also
represented by GREGG F. LOCASCIO, WILLIAM H. BURGESS,
2   MEXICHEM AMANCO HOLDING     v. HONEYWELL INTERNATIONAL
                                                       INC.


NOAH SAMUEL FRANK, Kirkland & Ellis LLP, Washington,
DC.
              ______________________

        Before PROST, Chief Judge, DYK and CHEN,
                     Circuit Judges.
PROST, Chief Judge.
     Appellant Mexichem Amanco Holding S.A. de C.V.
(“Mexichem”) appeals from three final decisions of the
U.S. Patent and Trademark Office’s Patent Trial and
Appeal Board (“Board”). The three appeals arise from
inter partes reexaminations of U.S. Patent Nos. 7,524,805
(“’805 patent”); 7,825,081 (“’081 patent”); and 8,148,317
(“’317 patent”). During each patent’s reexamination, the
Board reversed the Examiner’s rejection of certain chal-
lenged claims. The sole question presented by the parties
in these appeals pertains to the Board’s construction of
the term “azeotrope-like.” Because we agree with the
Board’s claim construction, we affirm.
     Appellee Honeywell International Inc. is the assignee
of the three patents at issue, which generally relate to
azeotrope-like compositions of HFO-1234 and uses there-
of. ’805 patent col. 1 ll. 31–32. As examples of these
compositions, the patents teach combining HFO-1234
with a component selected from the group consisting of
HFC-152a, HFC-227ea, HFC-134a, and HFC-125. Id. at
col. 3 l. 61–col. 4 l. 1. According to the patents, combining
“effective amounts” of each component results in the
formation of an azeotrope-like composition. Id. at col. 3 ll.
54–61. The patentee describes azeotrope-like behavior in
each of the specifications:
    Azeotrope-like compositions are constant boiling
    or essentially constant boiling. In other words, for
    azeotrope-like compositions, the composition of
    the vapor formed during boiling or evaporation is
    identical, or substantially identical, to the original
MEXICHEM AMANCO HOLDING      v. HONEYWELL INTERNATIONAL 3
INC.


    liquid composition. Thus, with boiling or evapora-
    tion, the liquid composition changes, if at all, only
    to a minimal or negligible extent. This is to be
    contrasted with non-azeotrope-like compositions
    in which, during boiling or evaporation, the liquid
    composition changes to a substantial degree.
Id. at col. 3 ll. 3–12; ’081 patent col. 2 l. 65–col. 3 l. 7;
’317 patent col. 3 l. 62–col. 4 l. 4.
    Mexichem filed Requests for Reexamination with
respect to each of the three patents now on appeal. After
granting Mexichem’s Requests for Reexamination, the
Examiner construed the term “azeotrope-like” to mean “a
composition containing a mixture of transHFO-1234ze
and one or more of HFC-152a, HFC-227ea, HFC-134a or
HFC-125.” J.A. 6, 22, 38, 371, 1251, 1748. Based on this
construction, the Examiner rejected certain claims as
anticipated or rendered obvious by the prior art refer-
ences presented. On appeal, the Board rejected the
Examiner’s construction and instead construed “azeo-
trope-like” to mean “constant boiling or essentially con-
stant boiling.” J.A. 7, 23, 39. In light of this new
construction, the Board reversed the Examiner’s rejec-
tions of the challenged claims.
   Mexichem timely appealed. We have jurisdiction pur-
suant to 28 U.S.C. § 1295(a)(4)(A).
    As noted above, the dispute before the court is nar-
row. This court finds no error in the Board’s construction
of “azeotrope-like.” The construction is consistent with
the definition provided by the patentee in the patents’
specifications. E.g., ’805 patent col. 2 l. 59–col. 3 l. 12; see
Martek Biosciences Corp. v. Nutrinova, Inc., 579 F.3d
1363, 1380 (Fed. Cir. 2009) (“When a patentee explicitly
defines a claim term in the patent specification, the
patentee’s definition controls.”). Meanwhile, the construc-
tion proposed by the Examiner would read the term
“azeotrope-like” out of the claims entirely, rendering the
4   MEXICHEM AMANCO HOLDING   v. HONEYWELL INTERNATIONAL
                                                     INC.


term meaningless. See Dell Inc. v. Acceleron, LLC, 818
F.3d 1293, 1300 (Fed. Cir. 2016) (rejecting a construction
that “[ran] counter to the claim-construction principle
that meaning should be given to all of a claim’s terms”).
    For the foregoing reasons, we affirm. We do not reach
the question of whether the claims may be unpatentable
under some other theory.
                      AFFIRMED